Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21, 2021, has been entered.


Status of Claims


The following is a non-final Office Action in response to a request for continued examination for application number 16452230 filed on July 21, 2021.
Claims 1-11 and 21-29 are currently pending and have been examined. Claims 1, 21 and 29 are independent claims, the remaining claims depend, directly or indirectly, on Claims 1 and 21. Claims 1, 4-9, 21, and 24-29 have been amended. No new claims have been cancelled. No new claims have been added.  Claims 12-20 remain canceled.

Response to Arguments





















In the context of the Claim Objections in paragraph 3.a. of the Final Rejection Office Action dated April 21, 2021, Applicant has adequately amended claim 1 to render the objection moot. 
In the context of Claim Interpretation in paragraphs 7.a.-7.i. of the Final Rejection Office Action dated April 21, 2021, Examiner has re-evaluated all “to” and “for” clauses cited in paragraphs 7.a.-7.i. of the Final Rejection Office Action dated April 21, 2021, as intended use. Examiner hereby withdraws all claim phrases cited as intended use in paragraphs 7.a.-7.i. of the Final Rejection Office Action dated April 21, 2021, with the following exceptions:
Paragraph 7.a., claim 1, lines 4-5, “… memory to cause the computing device system to perform …:”
Paragraph 7.c., claims 4 and 24, line 7, “… identifier for a use with the web …”
Paragraph 7.e., claims 7 and 27, line 4, “… identifier for a use with the operating …”
In the context of 35 U.S.C. § 112(a), Not in the Specification, in paragraph 9 of the Final Rejection Office Action dated April 21, 2021, Applicant has adequately amended the cited claims by amending “operating system tool” to read “operating system process”, which is cited in the specification, to render the rejection moot. Examiner hereby withdraws the 35 U.S.C. § 112(a) in paragraph 9 of the Final Rejection Office Action dated April 21, 2021.
In the context of 35 U.S.C. § 112(a), Lack of Algorithm, in paragraphs 10-11 of the Final Rejection Office Action dated April 21, 2021, Applicant has canceled the portions of the claims rejected, and thus rendered the rejections moot. Examiner hereby withdraws the 35 U.S.C. § 112(a) rejections in paragraphs 10-11 of the Final Rejection Office Action dated April 21, 2021.
In the context of 35 U.S.C. § 112(a), Lack of Algorithm, in paragraphs 12-14 of the Final Rejection Office Action dated April 21, 2021, Applicant has not adequately amended to cure the issue of what hardware, algorithms or steps/procedures are to be taken, and/or combination 
In the context of 35 U.S.C. § 112(b), in paragraph 15 of the Final Rejection Office Action dated April 21, 2021, Applicant has adequately amended claims 1, 9, 21, and 29, by amending “associated with” to read “for” or “corresponds to”, and thus rendered the rejections moot. Examiner hereby withdraws the 35 U.S.C. § 112(b) rejections in paragraph 15 of the Final Rejection Office Action dated April 21, 2021.
In the context of 35 U.S.C. § 103, claims 1-11 and 21-29 are allowable. Applicant invention is directed to a system/ a method/ a non-transitory machine-readable medium that provides a novel technique and technology for controlling data tracking on computing devices, more specifically to a data manager that controls placement of device-side data, allowing the tracking of device usage by online entities for a limited duration and for payment to the user of the computing device during the limited duration. For example, none of the art of record, patent or non-patent teaches/suggests as found in claim 1, “determining that a payment of a fee to an account of a user of the computing device system is required for allowing the tracking of the device data via the user interface; preventing, using the tracking agent, the tracking of the device data until the payment of the fee is met; … allowing, using the tracking agent, a placement of the tracking pixel in the user interface for the tracking of the device data by the external service for the duration limitation; enabling the tracking of the location data with the device data for the duration limitation; and removing, using the tracking agent, the tracking pixel from the user interface based on the duration limitation.
Carlson, US Patent Publication 20090327150 to Flake, US Patent Publication 20120084349 to Lee, and US Patent 8468271 to Panwar. On further search, US Patent 10332156 to Buchalter and US Patent 8156041 to Jun were identified. While each teaches some form of the technique and technology for controlling data tracking on computing devices, more specifically to a data manager that controls placement of device-side data, allowing the tracking of device usage by online entities for a limited duration and for payment to the user of the computing device during the limited duration, Buchalter teaches methods for identifying a user by a demand side platform (DSP) across advertiser exchanges. The method includes establishing, by a DSP, a cookie mapping for a user. The cookie mapping includes a mapping of user identifiers for the user from advertisement exchanges to a user identifier assigned by the DSP for the user. The DSP stores to the cookie mapping a first mapping to the user identifier of the DSP, comprising a first user id received by a bidder from a first exchange and a first exchange id for the first exchange. A bidder inserts a pixel into a bid for an impression opportunity to a second exchange. The pixel includes a key to the cookie mapping and a second user id for the user and a second exchange id. The second user id is received by the bidder from a second exchange. Jun teaches a method and apparatus in which a Spender may spend money to buy an item, spend money on a donation, etc. A Spender (sometimes called a buyer) will typically use client software to access content, where the client is typically a computing device that includes a display, which facilitates the transaction between a Spender and an Earner. An "Earner" (sometimes called a seller) is someone who provides items or content within the system for sale, trade, or acquisition in return for credit or money earned. In the described embodiments, an Earner's server may be anything, which serves content and/or includes an Earner gateway, which facilitates trusted third party interaction frequently used in the system, 
On further search, US Patent Publication 20190007508 to Xu was also identified. A non-patent literature document "E-charging API: outsource charging to a payment service provider," IEEE Intelligent Network 2001 Workshop. IN 2001 Conference Record (Cat. No.01TH8566), 2001, pp. 216-222, was identified. None of the patent or non-patent literature teaches/suggests the allowable subject matter.

Claim Interpretation
Regarding Claim 1, Examiner notes that the following limitation: “one or more processors coupled to … the non-transitory memory to cause the computing device system” is an intended use of “non-transitory memory”; and therefore carries limited patentable weight. See MPEP § 2103 (I) (C)
Regarding Claim 7, Examiner notes that the following limitation: “receiving the payment request identifier for a use with the operating system process” is an intended use of “payment request identifier”; and therefore carries limited patentable weight. See MPEP § 2103 (I) (C)
Regarding Claim 11, Examiner notes that the following limitation: “… completion of the payment … the tracked device data to be used for a period of time …” is an intended use of “tracked device data”; and therefore carries limited patentable weight. See MPEP § 2103 (I) (C)
Regarding Claim 29, Examiner notes that the following limitations: “A non-transitory machine-readable instructions executable to cause a machine to perform …” is an intended use of “non-transitory machine-readable instructions”; and therefore carries limited patentable weight. See MPEP § 2103 (I) (C)

Claim Interpretation - Optional Language
Claims 1, 21, and 29 recites the limitation: “preventing, using the tracking agent, the tracking of the device data until the payment fee is met;” This limitation states an action of “preventing the tracking of the device data” to be carried out before “the payment fee is met.” Optional language within a claim implicitly creates more than one situation/option to consider (e.g., option A is claimed, option B is not claimed, but still must exist due to logical extension). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle. Under BRI, the use of optional language obligates the examiner to interpret both the claimed and unclaimed options to determine the broadest interpretation of the claim. In the current claim 1, it can be logically determined that it is possible that a fee is not met. This action in this instance is not defined. Therefore, because the claims fail to define such a situation, the instant limitation will receive limited patentable weight. See MPEP 2013 (I) (C).
Claim 3 recites the limitation: “preventing the placement until the payment from the external service is completed by the payment provider system;” This limitation states an action of “preventing the placement” to be carried out before “the payment from the external service is completed by the payment provider system.” Optional language within a claim implicitly creates more than one situation/option to consider (e.g., option A is claimed, option B is not claimed, but still must exist due to logical extension). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle. Under BRI, the use of optional language obligates the examiner to interpret both the claimed and unclaimed options to determine the broadest interpretation of the claim. In the current claim 3, it can be logically determined that it 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 21-29 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Not in the Specification
Claim 1, 21, and 29 recite “enabling the tracking of the location data with the device data for the duration limitation;” Giving the language its broadest reasonable interpretation, the enabling the tracking of the location data with the device data for the duration limitation;” (See In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011)). 

Lack of Algorithm
Claims 1, 21, and 29 recite “preventing, using the tracking agent, the tracking of the device data …;” and “enabling the tracking of the location data with the device data …” However, the specification, [00019]-[00020], [00022]-[00023], [00026], [00033]-[00034], [00055], [00061], [00064], [00066], and [00070] does not provide details on what the limitations, “preventing and enabling”, comprises.  The computer/hardware and algorithms or steps/procedures taken to perform the function “preventing and enabling” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (See MPEP § 2161.01 (I)).
While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). 
(See MPEP § 2163.03 (V)). 
Claims 3 and 23 recite “preventing the placement until the payment …” However, the specification, [00019]-[00020], [00022]-[00023], [00026], [00033]-[00034], [00055], [00061], [00064], [00066], and [00070] does not provide details on what the limitations, “preventing”, comprises.  The computer/hardware and algorithms or steps/procedures taken to perform the function “preventing” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. 
(See MPEP § 2161.01 (I)).
While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). 
(See MPEP § 2163.03 (V)).
Claims 5 and 25 recites “… the computing device system that prevents the placement of the tracking pixel …” However, the specification, [00019]-[00020], [00022]-[00023], [00026], [00033]-[00034], [00055], [00061], [00064], [00066], and [00070] does not provide details on what the limitations, “prevents”, comprises.  The computer/hardware and algorithms or steps/procedures taken to perform the function “prevents” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. 
(See MPEP § 2161.01 (I)).
While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). 
(See MPEP § 2163.03 (V)).
Claims 6 and 26 recite “preventing a processing of the request …” However, the specification, [00019]-[00020], [00022]-[00023], [00026], [00033]-[00034], [00055], [00061], [00064], [00066], and [00070] does not provide details on what the limitations, “preventing”, comprises.  The computer/hardware and algorithms or steps/procedures taken to perform the function “preventing” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. 
(See MPEP § 2161.01 (I)).
While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). 
(See MPEP § 2163.03 (V)).
Claims 8 and 28 recite “… the native application that causes the opening …” However, the specification does not provide details on what the limitations, “causes”, comprises.  The computer/hardware and algorithms or steps/procedures taken to perform the function “causes” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (See MPEP § 2161.01 (I)).
While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). 
(See MPEP § 2163.03 (V)).
Claim 21 recites “determining that a payment of a fee …; transmitting a payment request identifier …; receiving a transaction confirmation identifier …; determining that the transaction …; receiving a duration limitation …; enabling the tracking of the location data …;” However, the specification, [00041], [00065], [00019]-[00020], [00022]-[00023], [00033], [00041], [00055], [00065], [00021], [00056], [00059], and [00032], does not provide details on what the limitations, “determining, transmitting, receiving, enabling”, comprise.  The computer/hardware and algorithms or steps/procedures taken to perform the functions “determining, transmitting, receiving, enabling” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 24, and 29 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Unclear Scope
Claim 1 recites “A computing device system, comprising: a non-transitory memory…; and one or more processors coupled to the non-transitory memory to read the instructions from the non-transitory memory to cause the computing device system to perform operations comprising:” The claim is unclear and not proper as the computing device system is not fully defined, yet the computing device system is being used to define the computing device system. Therefore, the scope of what is “… processors coupled to the non-transitory memory … the non-transitory memory to cause the computing device system to perform …” is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 4 and 24 recite “The computing device system … the operations further comprise: receiving the fee schedule; installing the web …; processing an authentication handshake …; and receiving the payment request …” The system comprises “computing device system”, “a non-transitory memory”, “one or more hardware processors”, and “a non-transitory machine-readable medium”, such as in FIG. 1 and 5, and specification [0025]-[0026] and [0072]-[0073]. However, it is not clear whether the claim is directed to the system (e.g., computing device system) or processors or combination system and processors in performing each functional limitation of the claimed subject matter. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 29 recites “A non-transitory machine-readable medium … instructions executable to cause a machine to perform operations comprising:” The system comprises “computing device system”, “a non-transitory memory”, “one or more hardware processors”, and “a non-transitory 
For claims 1, 4, 24, and 29, (See MPEP § 2173.02 (I-III)), for example, “During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Packard, 751 F.3d at 1310 ("[W]hen the USPTO has initially issued a well-grounded rejection that identifies ways in which language in a claim is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention, and thereafter the applicant fails to provide a satisfactory response, the USPTO can properly reject the claim as failing to meet the statutory requirements of § 112(b)."
From MPEP § 2173.02 III B, “It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from the application being examined. See MPEP § 2173.02, subsection II (citing Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470 (Fed. Cir. 1993)); see also Halliburton Energy Servs., 514 F.3d at 1249, 85 USPQ2d at 1658 ("Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims."). Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process." Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.”

Conclusion






















































Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN R CHISM whose telephone number is (571)272-5915.
The examiner can normally be reached on Monday-Friday 8:00 AM – 4:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN R CHISM/Examiner, Art Unit 3692
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692